DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 15, 16, 17, 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xiao (CN 109885200, Published June 14, 2019 – Translation attached).
As to claim 1, Xiao discloses a touch substrate, comprising: 
a base substrate; a plurality of first touch electrodes arranged along a first direction on the base substrate; and a plurality of second touch electrodes arranged along a second direction on the base substrate, wherein the touch substrate comprises a touch region and a notch region at an edge portion of the touch region in the second direction (Xiao at Fig. 2, in particular), 
the plurality of first touch electrodes comprise at least one first notch touch electrode extending to the notch region (Xiao at Figs. 2-3, touch electrode 211 adjacent to notch 23), 
the touch substrate further comprises a touch-driving connection line connected to each of the at least one first notch touch electrode (Xiao at Figs. 2, 5, first touch control wiring 213), and 
the plurality of second touch electrodes comprise at least one second disconnection touch electrode disconnected at the notch region (Xiao at Figs. 2, 3, 5, touch electrode 211 adjacent to notch 23), 
each of the at least one second disconnection touch electrode comprises a first sub portion and a second sub portion respectively on two sides of the notch region (Xiao at Figs. 2, 3, 5, touch electrode 211 adjacent to notch 23), 
the touch substrate further comprises a bridge line, the bridge line at least partially extends along an edge of the notch region close to the touch region and connects the first sub portion with the second sub portion, at least one touch-driving connection line extends along the edge of the notch region close to the touch region and extends to an edge of the notch region away from the touch region (Xiao at Fig. 2-3, conductive trace 215; Page 4, top paragraph), and 
the touch substrate further comprises a shielding line, and an orthographic projection of at least a part of the shielding line on the base substrate is between an orthographic projection of the bridge line on the base substrate and an orthographic projection of the touch-driving connection line on the base substrate (Xiao at Figs. 2, 4, shielding member 24; Page 6).
As to claim 15, Xiao discloses the touch substrate according to claim 1, wherein the base substrate is a cover plate of a display panel or an encapsulation layer of a display panel (Xiao at Page 6, second to last paragraph discloses “the touch display panel adopts an on-cell technology. In this case, the special-shaped touch electrodes 211 and the second touch electrodes 221 are disposed on a substrate covered on the liquid crystal display panel”.)
As to claim 16, Xiao discloses the touch substrate according to claim 1, wherein the first touch electrode is a touch-driving electrode, and the second touch electrode is a touch-sensing electrode (Xiao at Figs. 1-2; Page 1, second to last paragraph).
As to claim 17, Xiao discloses a touch display device (Xiao at Page 1), comprising the touch substrate according to claim 1 (see rejection of claim 1 above).
As to claim 18, Xiao discloses touch display device according to claim 17, wherein the notch region is provided with one or more selected from the group consisting of a camera, a speaker and an infrared sensor (Xiao at Page 1, last paragraph).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Xiao (CN 109885200, Published June 14, 2019 – Translation attached) in view of Zhang (US 2019/0265808 A1, Published August 29, 2019).
As to claim 14, Xiao discloses the touch substrate according to claim 1.
Xiao does not expressly disclose a grounded line, on a side of the bridge line away from the touch region.
However, Zhang does disclose a grounded line, on a side of the bridge line away from the touch region (Zhang at Fig. 15, ground traces 172G; ¶ [0094]-[0095])
Xiao discloses a base capacitive touch panel upon which the claimed invention is an improvement.  Zhang discloses a comparable capacitive touch panel which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify or add to Xiao the teachings of Zhang for the predictable result of providing a touch panel capable of detecting a stylus input (Zhang at Fig. 1).

Allowable Subject Matter
Claims 2-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
As to claim 2, none of the prior art found by the Examiner discloses the claimed aspects of:  wherein the bridge line comprises a bridge main portion and first U-shaped bent portions respectively at two ends of the bridge main portion, and each of the first U-shaped bent portions is electrically connected to the first sub portion or the second sub portion, and each of the first U-shaped bent portions comprises a first bent portion extending substantially along the second direction, a second bent portion extending substantially along the second direction, and a first connection portion extending substantially along the first direction and connecting the first bent portion with the second bent portion.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sanjiv D Patel whose telephone number is (571)270-5731. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Sanjiv D. Patel/Primary Examiner, Art Unit 2622                                                                                                                                                                                                        
12/16/2022